


Exhibit 10.18






December 11, 2012



Dear Ryan:
This letter outlines the details of your continued employment with Valeant
Pharmaceuticals International, Inc. or its applicable subsidiary, the
"Company"), and your Company assignment. This offer is contingent upon: 1) the
closing of the pending merger transaction (the "Merger") involving Medicis
Pharmaceutical Corporation ("Medicis") and the Company, and 2) your continued
employment with Valeant now through the closing date, and the offer shall be
null and void if those conditions are not met.
•
Title: Executive Vice President - Company Group Chairman, contingent upon a
successful close of the Medicis acquisition. You will report to the Chief
Executive Officer.

•
Office Location: Your principal place of employment will be in the Phoenix/
Scottsdale AZ region. The Company shall reimburse the reasonable costs
associated with your relocation to Scottsdale in accordance with the Company’s
relocation policy.

•
Base Salary: Effective immediately following the Mreger, your base salary will
be $45,833.34 per month ($550,000 annualized).

•
Annual Incentive: You will be eligible to participate in the Company's
management bonus plan. Effective as of January 1, 2013, your target bonus will
be 80%, with the potential of 160%, of your base salary. This plan, and
therefore your participation, is subject to change at the discretion of the
Board of Directors. Bonuses are payable at the time the other management bonuses
are paid. To be eligible for any bonus payment, you must be employed by the
Company, and you must not have given or received notice of the termination of
your employment, on the day on which the applicable bonus is paid to other
members of the Company management.

•
Equity Awards:

Valeant will recommend to the Talent and Compensation Committee of the Company's
Board of Directors (the "Committee") the following equity awards, valued at
approximately $2,000,000:


1)
43,000 Stock Options with an exercise price no less than the closing price of
Company common stock on the date of grant, which vest 25% on each of the 4
anniversaries following the date of grant and have a ten year maximum term.

2)
19,000 Performance Stock Units (PSUs), which vest between 0-300%, based on
meeting certain Company performance criteria set forth on Exhibit A, as





--------------------------------------------------------------------------------

December 11, 2012
Mr. Ryan Weldon
Page 2 of 2





measured approximately three years from the grant date. The triggers for 1x, 2x
and 3x vesting shall be based on attaining a 10%, 20% and 30% 3-year Compound
Annual Growth Rate respectively, with measurements governed by the award
agreement.
•
These equity awards are contingent upon your acceptance of the offer and
approval of the Committee and will be made pursuant to the terms of the
Company's 2011 Omnibus Incentive Plan and subject to applicable grant
agreements. The grant date for the equity awards set forth above shall be on the
later of the close of the Medicis transaction or the date that the Talent and
Compensation Committee approves such awards, provided that if such later date is
during a trading blackout period under the Company’s Blackout Policy, the grant
date shall be the first trading day after the trading blackout is no longer in
effect.

•
Share Ownership Commitment. You also agree to comply with any share ownership
requirements adopted by the Company applicable to you, which shall be on the
same terms as similarly situated executives of the Company.

•
Matching Grants for Share Purchases. In connection with such share ownership,
you shall also be eligible to receive matching share units under the Company’s
matching share unit program in accordance with its terms as applied for
similarly situated executives of the Company.

•
Good Reason. You may terminate your employment for Good Reason (as defined
below) by delivering to the Company a Notice of Termination (as defined below)
not less than thirty (30) days prior to the termination of your employment for
Good Reason. The Company shall have the option of terminating your duties and
responsibilities prior to the expiration of such thirty-day notice period,
subject to the payment by the Company of the compensation and benefits provided
in this letter, as may be applicable. For purposes of this letter, “Good Reason”
shall mean the occurrence of any of the events or conditions described in
clauses (i) through (iii) immediately below which are not cured by the Company
(if susceptible to cure by the Company) within thirty (30) days after the
Company has received a “Notice of Termination.” “Notice of Termination” means a
written notice provided by you within ninety (90) days of the initial existence
of the event or condition constituting Good Reason specifying the particular
events or conditions which constitute Good Reason and the specific cure
requested by you.

(i)    Diminution of Responsibility. (A) any material reduction in your duties
or responsibilities as in effect immediately prior thereto, or (B) removal of
you from the position of Executive Vice President, President of Medicis. For the
avoidance of doubt, the term "Diminution of Responsibility" shall not include
(X) any such removal resulting from a promotion, your death or Disability, the
termination of your employment for Cause, or your termination of your employment
other than for Good Reason, (Y) the reduction of or change in any particular
duties or responsibilities provided you are given other duties or
responsibilities such that your overall duties and responsibilities remain
substantially comparable to your overall duties and responsibilities prior to
the reduction or change or (Z) any change with respect to the person or persons
to whom you report;






--------------------------------------------------------------------------------

December 11, 2012
Mr. Ryan Weldon
Page 3 of 3





(ii)    Compensation Reduction. Any reduction in your base salary or target
bonus opportunity which is not comparable to reductions in the base salary or
target bonus opportunity of other similarly-situated senior executives at the
Company; or
(iii)
Company Breach. Any other material breach by the Company of any material
provision of this letter.

•
Change in Control. For purposes of this letter, a "Change in Control" shall mean
any of the following events:

(i)    the acquisition (other than from the Company), by any person (as such
term is defined in Section 13(c) or 14(d) of the Securities Exchange Act of
1934, as amended (the "1934 Act")) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of
the combined voting power of the Company's then outstanding voting securities;
(ii)    the individuals who, as of the date hereof, are members of the Board
(the "Incumbent Board"), cease for any reason to constitute at least a majority
of the Board, unless the election, or nomination for election by the Company's
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall, for purposes of this
letter, be considered as a member of the Incumbent Board; or
(iii)    the closing of:
1. a merger or consolidation involving the Company if the stockholders of the
Company, immediately before such merger or consolidation, do not, as a result of
such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or
2. a complete liquidation or dissolution of the Company or an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to this letter agreement, solely because fifty percent (50%) or more of
the combined voting power of the Company's then outstanding securities is
acquired by (i) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or any of its subsidiaries
or (ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition. For the avoidance of doubt, the Merger shall not be deemed to be a
Change in Control.






--------------------------------------------------------------------------------

December 11, 2012
Mr. Ryan Weldon
Page 4 of 4





•
Disability. The Company may terminate your employment, on written notice to you
after having established your Disability and while you remain Disabled, subject
to the payment by the Company to you of the applicable compensation and benefits
provided pursuant to this letter agreement. For purposes of this letter
agreement, "Disability" shall have the meaning assigned to such term in the 2011
Omnibus Incentive Plan.

•
Cause. The Company may terminate your employment for "Cause", subject to the
payment by the Company to you of the applicable compensation and benefits
provided in this letter agreement. "Cause" shall mean, for purposes of this
letter, “cause” as defined by applicable common law and (1) conviction of any
felony or indictable offense (other than one related to a vehicular offense) or
other criminal act involving fraud; (2) willful misconduct that results in a
material economic detriment to the Company; (3) material violation of Company
policies and directives, which is not cured after written notice and a
reasonable opportunity for cure; (4) continued refusal by you to perform your
duties after written notice identifying the deficiencies and a reasonable
opportunity for cure; or (5) a material violation by you of any material
covenants to the Company. No action or inaction shall be, or be deemed to be,
willful if not demonstrably willful and if taken or not taken by you in good
faith and with the understanding that such action or inaction was not adverse to
the best interests of the Company. Reference in this paragraph to the Company
shall also include direct and indirect subsidiaries of the Company, and
materiality shall be measured based on the action or inaction and the impact
upon the Company taken as a whole. The Company may suspend you, with pay, upon
your indictment for the commission of a felony or indictable offense as
described under clause (1) above. Such suspension may remain effective until
such time as the indictment is either dismissed or a verdict of not guilty has
been entered.

•
Employee and Executive Benefits. You will be eligible to participate in the
employee benefit plans and programs generally made available to similarly
situated employees of the Company on the terms and conditions applicable
generally to all employees. In addition, the Company shall reimburse you for
incremental taxes incurred by you outside of the United States because of any
services you provide to the Company outside of the United States or any business
that the Company conducts outside of the United States, if such incremental
amount during any tax year exceeds 1% or more of your average base salary for
such tax year.  You shall be required to participate in any tax equalization
program the Company may have in effect from time to time in order to qualify for
the benefit described in the preceding sentence.

•
Reimbursement of Certain Expenses. The Company shall fully reimburse the
reasonable fees of your counsel and financial advisor incurred in connection
with the development and implementation of the terms of your employment.

•
Conditions to Reimbursement. The following provisions shall be in effect for any
reimbursements (and in-kind benefits) to which you otherwise may become entitled
under this letter, in order to assure that such reimbursements (and in-kind
benefits) do







--------------------------------------------------------------------------------

December 11, 2012
Mr. Ryan Weldon
Page 5 of 5





not create a deferred compensation arrangement subject to Section 409A of the
Internal Revenue Code ("Section 409A"):
(i)
The amount of reimbursements (or in-kind benefits) to which you may become
entitled in any one calendar year shall not affect the amount of expenses
eligible for reimbursement (or in-kind benefits) hereunder in any other calendar
year.

(ii)
Each reimbursement to which you become entitled shall be made by the Company as
soon as administratively practicable following your submission of the supporting
documentation, but in no event later than the close of business of the calendar
year following the calendar year in which the reimbursable expense is incurred.

(iii)
Your right to reimbursement (or in-kind benefits) cannot be liquidated or
exchanged for any other benefit or payment.

•
At-Will Employment. Your employment with the Company is "at will". This means
that you or the Company have the option to terminate your employment at any
time, with or without advance notice, and with or without Cause or with or
without Good Reason. This offer of employment does not constitute an express or
implied agreement of continuing or long term employment. The at will nature of
your employment can be altered only by a written agreement specifying the
altered status of your employment. Such written agreement must be signed by both
you and the Chief Executive Officer.

•
Severance Benefits. Notwithstanding the immediately preceding bullet paragraph,
if your employment is terminated by the Company without Cause or by you for Good
Reason, the Company shall have the following obligations:

(i)
The Company will pay you an amount equal to the sum of (A) your annual salary as
of the Termination Date, plus (B) your annual target bonus as of the Termination
Date, provided that, if your termination occurs either in contemplation of a
Change in Control or at any time within twelve (12) months following a Change in
Control, the Company shall instead pay you an amount equal to two times the sum
of (A) your annual salary as of the Termination Date, plus (B) your annual
target bonus as of the Termination Date. The "Termination Date" shall be the
date specified as the effective date of the termination of your employment in
any notice of termination of employment provided by the Company to you or
accepted by the Company in the event of your giving notice of the termination of
your employment.

(ii)
The Company will pay you any accrued but unpaid salary or vacation pay and any
deferred compensation. In addition, the Company will pay you any bonus earned
but unpaid in respect of any fiscal year preceding the Termination Date. The
Company will also pay you a bonus in respect of the fiscal year in which the
Termination Date occurs, as though you had continued in employment until the
payment of bonuses by the Company to its executives for such fiscal year, in an
amount equal to the product of (A) the lesser of (x) the bonus that you would
have been entitled to receive based on actual achievement against the stated
performance objectives or (y) the bonus that you would have been entitled to
receive assuming that the applicable performance objectives for such fiscal year
were achieved at "target", and (B) a fraction (i) the







--------------------------------------------------------------------------------

December 11, 2012
Mr. Ryan Weldon
Page 6 of 6





numerator of which is the number of days in such fiscal year through Termination
Date and (ii) the denominator of which is 365; provided that, if your
termination occurs either in contemplation of a Change in Control or at any time
within twelve (12) months following a Change in Control, then in the foregoing
calculation the amount under (A) shall be equal to (y). Any bonus payable to you
under this bullet shall be paid in no event later than March 15 of the calendar
year following the calendar year in which the Termination Date occurs.
(iii)
The Company will provide you with continued coverage under any health, medical,
dental or vision program or policy in which you were eligible to participate at
the time of your employment termination for 12 months following such termination
on terms no less favorable to you and your dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination.

(iv)
The Company shall provide outplacement services through one or more outside
firms of your choosing up to an aggregate of $20,000, which services shall
extend until the earlier of (i) 12 months following the Termination Date or (ii)
the date that you secure full time employment.

Notwithstanding anything herein to the contrary, the Company shall have no
obligation to pay or provide any of the severance benefits referenced or set
forth in this letter and shall have no obligations to you in respect of the
termination of your employment save and except for obligations that are
expressly established by applicable employment standards legislation unless you
execute and deliver, within 60 days of the date of your termination, and do not
revoke, a general release in form satisfactory to the Company and any revocation
period set forth in the release has lapsed. Subject to compliance with Section
409A, the Company shall pay all cash severance benefits due within 10 business
days following the satisfaction of all of the conditions set forth in the
preceding sentence. You shall not be required to mitigate the amount of any
severance payment provided for under this letter by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to you in any subsequent employment.
Notwithstanding anything herein to the contrary, in no event shall the timing of
your execution of the general release, directly or indirectly, result in you
designating the calendar year of payment, and if a payment that is subject to
execution of the general release could be made in more than one taxable year,
payment shall be made in the later taxable year.
It is understood that, during your employment by the Company, you will not
engage in any activities that constitute a conflict of interest with the
interests of the Company, as outlined in the Company's conflict of interest
policies for employees and executives in effect from time to time.
•
Covenant Not to Solicit. To protect the confidential information and other trade
secrets of the Company and its affiliates, you agree, during your employment
with the







--------------------------------------------------------------------------------

December 11, 2012
Mr. Ryan Weldon
Page 7 of 7





Company or any of its affiliates and for a period of twelve (12) months after
your cessation of employment with the Company or any of its affiliates, not to
solicit, attempt to solicit, or participate in or assist in any way in the
solicitation or attempted solicitation of any employees or independent
contractors of the Company or any of its affiliates. For purposes of this
covenant, "solicit" or "solicitation" means directly or indirectly influencing
or attempting to influence employees of the Company or any of its affiliates to
become employed with any other person, partnership, firm, corporation or other
entity. You agree that the covenants contained in this paragraph are reasonable
and necessary to protect the confidential information and other trade secrets of
the Company and its affiliates, provided, that solicitation through general
advertising or the provision of references shall not constitute a breach of such
obligations. For purposes of this paragraph, an “affiliate” shall mean any
direct or indirect subsidiary of the Company or any joint venture or
collaboration in which any such entity or the Company participates.


•
Remedies for Breach of Obligations Under the Covenants Not to Solicit Above. It
is the intent and desire of you and the Company (and its affiliates) that the
restrictive provisions in the paragraph captioned "Covenant Not to Solicit"
above be enforced to the fullest extent permissible under the laws and public
policies as applied in each jurisdiction in which enforcement is sought. If any
particular provision in such paragraph shall be determined to be invalid or
unenforceable, such covenant shall be amended, without any action on the part of
either party hereto, to delete therefrom the portion so determined to be invalid
or unenforceable, such deletion to apply only with respect to the operation of
such covenant in the particular jurisdiction in which such adjudication is made.
Your obligations under the two preceding paragraphs shall survive the
termination of your employment with or any other employment arrangement with the
Company or any of its affiliates. You acknowledge that the Company or its
affiliates will suffer irreparable injury, not readily susceptible of valuation
in monetary damages, if you breach your obligations under the paragraph
captioned "Covenant Not to Solicit" above. Accordingly, you agree that the
Company and its affiliates will be entitled, in addition to any other available
remedies, to obtain injunctive relief against any breach or prospective breach
by you of your obligations under either such paragraph in any Federal or state
court sitting in the State of New Jersey, or, at the Company's (or its
affiliate's) election, in any other state or jurisdiction in which you maintain
your principal residence or your principal place of business. You agree that the
Company or its affiliates may seek the remedies described in the preceding
sentence notwithstanding any arbitration or mediation agreement that you may
enter into with the Company or any of its affiliates. You hereby submit to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company or its affiliates to obtain that
injunctive relief, and you agree that process in any or all of those actions or
proceedings may be served by registered mail, addressed to the last address
provided by you to the Company or its affiliates, or in any other manner
authorized by law.







--------------------------------------------------------------------------------

December 11, 2012
Mr. Ryan Weldon
Page 8 of 8





•
Indemnification. You shall be indemnified by the Company as provided in its
by-laws or, if applicable, pursuant to an indemnification agreement with the
Company if such agreements are provided to similarly situated executives.

•
Section 409A. The parties intend for the payments and benefits under this letter
to be exempt from Section 409A or, if not so exempt, to be paid or provided in a
manner which complies with the requirements of such section, and intend that
this letter shall be construed and administered in accordance with such
intention. Any payments that qualify for the “short-term deferral” exception or
another exception under Section 409A shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A, each payment of compensation under this letter shall be
treated as a separate payment of compensation. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this letter during the six-month period immediately following your separation
from service shall instead be paid on the first business day after the date that
is six months following your Termination Date (or death, if earlier), with
interest from the date such amounts would otherwise have been paid at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Internal Revenue Code of 1986, as amended, for the
month in which payment would have been made but for the delay in payment
required to avoid the imposition of an additional rate of tax on you under
Section 409A.

•
Withholding Taxes. All payments to you or your beneficiary under this letter
agreement shall be subject to withholding on account of federal, state and local
taxes as required by law.

You acknowledge that you have, reviewed, agreed, signed and returned the
Company’s customary on-boarding documentation.
Policies of the Company will govern any other matter not specifically covered by
this letter.
Except as specifically described in the following sentence, the terms of this
letter constitute the entire agreement between the Company and you with respect
to the subject matter hereof, superseding all prior agreements and negotiations
This letter is governed by the laws of the State of New Jersey. All currency
amounts set forth in the letter agreement refer to U.S. dollars.








--------------------------------------------------------------------------------

December 11, 2012
Mr. Ryan Weldon
Page 9 of 9





As confirmation of acceptance of this employment offer, please sign this letter
indicating your agreement and acceptance of the terms and conditions of
employment. In addition, please mail the original signed offer letter in the
envelope provided. A duplicate copy of this offer letter is included for your
records.
Sincerely,
Valeant Pharmaceuticals International, Inc.
By:        /s/ Brian Stolz    
Brian Stolz
EVP, Administration & Chief Human Capital Officer
            
/s/ Ryan Weldon    
Ryan Weldon




                                
            
                




